May 22, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        BARBARA GLAPION, Appellant

NO. 14-13-00705-CV                          V.

AH4R I TX LLC, A DELAWARE LIMITED LIABILITY COMPANY, Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of appellee, AH4R I TX
LLC, a Delaware Limited Liability Company, signed July 22, 2013, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Barbara Glapion, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.